Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 1 of 21 Page ID #:2034




                                  FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS
                        FOR THE NINTH CIRCUIT


                 STEPHEN H. BAFFORD; LAURA                 No. 20-55222
                 BAFFORD; EVELYN L. WILSON, on
                 their own behalves and on behalf of          D.C. No.
                 a class of similarly situated             2:18-cv-10219-
                 participants and beneficiaries,              ODW-E
                                  Plaintiffs-Appellants,

                                   v.                        OPINION

                 NORTHROP GRUMMAN
                 CORPORATION; ADMINISTRATIVE
                 COMMITTEE OF THE NORTHROP
                 GRUMMAN PENSION PLAN; ALIGHT
                 SOLUTIONS LLC, FKA Hewitt
                 Associates LLC,
                              Defendants-Appellees.

                       Appeal from the United States District Court
                          for the Central District of California
                       Otis D. Wright II, District Judge, Presiding

                         Argued and Submitted February 11, 2021
                                  Pasadena, California

                                    Filed April 15, 2021
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 2 of 21 Page ID #:2035




                2             BAFFORD V. NORTHROP GRUMMAN

                    Before: DANNY J. BOGGS,* MILAN D. SMITH, JR.,
                         and MARY H. MURGUIA, Circuit Judges.

                             Opinion by Judge Milan D. Smith, Jr.


                                          SUMMARY **


                                              ERISA

                    The panel affirmed in part and vacated in part the district
                court’s dismissal of an action brought by members of an
                employee pension plan, alleging breach of fiduciary duty
                under the Employee Retirement Income Security Act and
                state-law   professional     negligence     and     negligent
                misrepresentation claims.

                    Northrop Grumman, plan sponsor, delegated
                administration of the plan to an Administrative Committee,
                which in turn contracted with Hewitt, a company that
                provided outside administrative services for the plan.
                Plaintiffs requested statements showing what their monthly
                pension benefit would be, using participant-entered
                assumptions. The statements mailed to plaintiffs by Hewitt
                grossly overestimated the benefits to which they would be
                entitled.

                   Plaintiffs alleged that Hewitt, the Committee, and
                Northrop had breached their fiduciary duties and that the
                Committee had failed to provide ERISA-required benefit

                     **
                       This summary constitutes no part of the opinion of the court. It
                has been prepared by court staff for the convenience of the reader.
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 3 of 21 Page ID #:2036




                             BAFFORD V. NORTHROP GRUMMAN                       3

                information. Agreeing with the First Circuit, the panel held
                that calculation of benefits pursuant to a formula is not a
                fiduciary function, and so plaintiffs failed to state a claim for
                breach of a fiduciary duty by any of the three defendants.
                Furthermore, plaintiffs did not adequately plead that they
                submitted written requests for pension benefit statements as
                required to state a claim for violation of 29 U.S.C.
                § 1025(a)(1)(B)(ii). The panel therefore affirmed the
                dismissal of plaintiffs’ ERISA claims. However, because
                plaintiffs could plead facts adequate to allege that they made
                written requests via an electronic writing, the panel directed
                the district court to permit plaintiffs to file an amended
                complaint.

                    Vacating in part, the panel held that plaintiffs’ state-law
                professional negligence and negligent misrepresentation
                claims were not preempted by ERISA because they did not
                have a “reference to or connection with” an ERISA plan.
                The panel remanded for further proceedings.


                                         COUNSEL

                Elizabeth Hopkins (argued) and Susan Meter, Kantor &
                Kantor LLP, Northridge, California; Teresa S. Renaker,
                Margo Hasselman Greenough, and Kirsten G. Scott,
                Renaker Hasselman Scott LLP, San Francisco, California;
                for Plaintiffs-Appellants.

                Eileen R. Ridley (argued) and Jason Y. Wu, Foley & Lardner
                LLP, San Francisco, California; Kimberly A. Klinsport and
                Alyssa L. Tiche, Foley & Lardner LLP, Los Angeles,
                California; for Defendant-Appellee Alight Solutions LLC.
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 4 of 21 Page ID #:2037




                4           BAFFORD V. NORTHROP GRUMMAN

                Nancy G. Ross (argued), Richard E. Nowack, and Brett E.
                Legner, Mayer Brown LLP, Chicago, Illinois; Alexander
                Vitruk, Mayer Brown LLP, Los Angeles, California; for
                Defendants-Appellees Northrop Grumman Corporation and
                Administrative Committee of the Northrop Grumman
                Pension Plan.

                Norman Stein, Pension Rights Center, Washington, D.C.;
                Jeffrey Lewis, Keller Rohrback LLP, Oakland, California;
                for Amici Curiae Pension Rights Center and National
                Employment Lawyers Association.

                Stephen P. Lucke, Andrew Holly, Timothy Droske, and
                Nicholas J. Bullard, Dorsey & Whitney LLP, Minneapolis,
                Minnesota; Janet M. Jacobson, American Benefits Council,
                Washington, D.C.; for Amicus Curiae American Benefits
                Council.


                                        OPINION

                M. SMITH, Circuit Judge:

                    Northrop Grumman sponsored an employee pension
                plan (Plan) that is subject to the requirements of the
                Employee Retirement Income Security Act (ERISA).
                Northrop delegated administration of the Plan to an
                Administrative Committee (Committee), which in turn
                contracted with Hewitt (now Alight Solutions), a company
                that provided outside administrative services for the Plan.
                One of Hewitt’s responsibilities was to generate statements
                for Plan participants showing what their monthly pension
                benefit would be when they retired, using participant-entered
                assumptions. Plaintiffs Stephen Bafford and Evelyn Wilson
                both requested these statements using an online platform
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 5 of 21 Page ID #:2038




                            BAFFORD V. NORTHROP GRUMMAN                    5

                provided by Hewitt in the years leading up to their
                retirement. Hewitt mailed the statements to Plaintiffs on
                Northrop letterhead.

                    The statements mailed to Plaintiffs in response to their
                online platform requests grossly overestimated the benefits
                to which each plaintiff would be entitled. After Plaintiffs
                retired and began collecting benefits in the amount the
                statements predicted they would, Northrop sent them notices
                that the statements generated by the online platform had
                been incorrect. Instead of the approximately $2,000 and
                $1,600 per month benefit Hewitt previously estimated,
                Bafford and Wilson were only entitled to receive $807 and
                $823 per month, respectively.

                    Bafford and Wilson sued. They alleged that Hewitt, the
                Committee, and Northrop had breached their fiduciary duties
                and that the Committee failed to provide ERISA-required
                benefit information. In an alternative to their ERISA claims,
                Plaintiffs asserted state-law professional negligence and
                negligent misrepresentation claims against Hewitt. The
                district court granted Defendants’ motion to dismiss, and
                Plaintiffs appealed. We affirm in part, vacate in part, and
                remand for further proceedings.

                  FACTUAL AND PROCEDURAL BACKGROUND

                     The following facts are alleged in the complaint and
                taken as true for the purposes of a motion to dismiss. Curtis
                v. Irwin Indus., Inc., 913 F.3d 1146, 1151 (9th Cir. 2019).

                    Northrop sponsors the Northrop Grumman Retirement
                Plan and the Grumman Pension Plan. Plaintiffs Stephen
                Bafford and Evelyn Wilson, each of whom separated from
                Northrop prior to July 2003 and later returned to work, were
                entitled to retirement benefits based on their highest three
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 6 of 21 Page ID #:2039




                6            BAFFORD V. NORTHROP GRUMMAN

                years of salary from their first period of employment. In the
                years prior to retirement, but after their returns from their
                earlier separations from Northrop, Plaintiffs requested
                pension benefit estimates from time to time using the online
                platform provided by Hewitt and inserting varying
                hypothetical dates of retirement to see how their benefits
                would change. The statements generated in response to
                Plaintiffs’ use of the online platform were titled “Retirement
                Plan Pension Estimate Calculation Statement,” and said,
                “Here’s the pension estimate you requested. These amounts
                are estimated benefits using your personal information on
                file, the assumptions you entered . . . , and the current terms
                of the Retirement Plan. Actual benefits payable to you may
                vary from the amounts on this estimate.”

                     Indeed, the actual benefits payable did vary, because the
                estimates generated through the online platform calculated
                the anticipated benefit using Plaintiffs’ salaries during their
                second period of employment, not the first period, as
                required by the Plan. The benefit statements Bafford
                received prior to his retirement indicated that he would
                receive a retirement benefit of approximately $2,000 per
                month. The benefit statements Wilson received prior to her
                retirement indicated that she would receive a retirement
                benefit of approximately $1,600 per month.

                    Both plaintiffs retired—Wilson in February 2014 and
                Bafford in October 2016—and each began receiving
                monthly retirement benefits in line with the statement
                estimates. However, in 2016, during a transition to a
                replacement recordkeeper, the errors in the calculation were
                discovered. In December 2016, Bafford was informed that
                his monthly retirement benefits would only be $807.89 per
                month; in February 2017, Wilson was informed that her
                monthly retirement benefits would be $823.93 per month,
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 7 of 21 Page ID #:2040




                               BAFFORD V. NORTHROP GRUMMAN                                7

                and that she was required to repay over $35,000 of the
                benefit she had already received.

                    Plaintiffs brought separate suits that were later
                consolidated. Plaintiffs alleged that (1) Northrop, the
                Committee, and Hewitt breached their fiduciary duties
                pursuant to ERISA § 404(a), 29 U.S.C. § 1104(a); (2) the
                Committee violated ERISA § 105, 29 U.S.C. § 1025, by
                providing inaccurate pension benefit statements; (3) Hewitt
                was liable for professional negligence; (4) Hewitt was liable
                for negligent misrepresentation; and (5) Northrop, the
                Committee, and Hewitt violated ERISA § 406(a), 29 U.S.C.
                § 1106(a), by Northrop and the Committee paying Hewitt for
                recordkeeping services that were worthless. 1 The district
                court dismissed Plaintiffs’ complaint for failure to state a
                claim. Plaintiffs appealed. We have jurisdiction pursuant to
                28 U.S.C. § 1291.

                                   STANDARD OF REVIEW

                     “We review de novo a district court’s dismissal under
                Rule 12(b)(6) of the Federal Rules of Civil Procedure.”
                Curtis, 913 F.3d at 1151. On review, “[w]e accept all factual
                allegations in the complaint as true and construe the
                pleadings in the light most favorable to the nonmoving
                party.” Id. (internal quotation marks omitted).




                    1
                     Plaintiffs did not appeal the district court’s dismissal of their claim
                pursuant to 29 U.S.C. § 1106(a).
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 8 of 21 Page ID #:2041




                8           BAFFORD V. NORTHROP GRUMMAN

                                        ANALYSIS

                                             A.

                    An entity is a fiduciary under ERISA to the extent it has
                or exercises any discretionary authority, control, or
                responsibility in the management or administration of an
                ERISA plan. 29 U.S.C. § 1002(21)(A)(i), (iii). An ERISA
                fiduciary must discharge its duties “solely in the interest of
                the participants and beneficiaries and for the exclusive
                purpose of providing benefits to participants and their
                beneficiaries; and defraying reasonable expenses of
                administering the plan.” 29 U.S.C. § 1104(a)(1)(A) (cleaned
                up). In doing so, a fiduciary must use “the care, skill,
                prudence, and diligence under the circumstances then
                prevailing that a prudent [person] acting in a like capacity
                and familiar with such matters would use in the conduct of
                an enterprise of a like character and with like aims.”
                29 U.S.C. § 1104(a)(1)(B). To state a claim for breach of
                fiduciary duty under ERISA, a plaintiff must allege that
                (1) the defendant was a fiduciary; and (2) the defendant
                breached a fiduciary duty; and (3) the plaintiff suffered
                damages. See 29 U.S.C. § 1109(a); see also Mathews v.
                Chevron Corp., 362 F.3d 1172, 1178 (9th Cir. 2004).

                                              1.

                    Northrop and the Committee do not dispute that they are
                named fiduciaries under the Plan. The question is whether
                Plaintiffs adequately alleged that the Committee breached a
                fiduciary duty to provide accurate benefit information,
                and—tied to that—whether Northrop breached a fiduciary
                duty to monitor the Committee’s performance.

                   The complaint alleges that Northrop and the Committee
                “breached their fiduciary duties to Plaintiffs and the Class
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 9 of 21 Page ID #:2042




                            BAFFORD V. NORTHROP GRUMMAN                     9

                members by . . . failing to ensure that they or their delegees
                provided Plaintiffs with complete and accurate information
                regarding the amount of the Northrop Plan benefit” based on
                Hewitt’s erroneous calculations. The parties dispute
                whether Hewitt was performing a fiduciary function.

                    “There are two types of fiduciaries under ERISA. First,
                a party that is designated ‘in the plan instrument’ as a
                fiduciary is a ‘named fiduciary.’” Depot, Inc. v. Caring for
                Montanans, Inc., 915 F.3d 643, 653 (9th Cir. 2019) (quoting
                29 U.S.C. § 1102(a)(2)). Second, a person who exercises
                discretionary control over management or administration of
                a plan is a “functional fiduciary.” Id. at 653–54 (citing
                29 U.S.C. § 1002(21)(A)).

                    When a plaintiff seeks to hold a functional fiduciary
                liable for breach of fiduciary duty, the plaintiff must allege
                that the defendant was performing a fiduciary function
                during the purported violation. In Pegram v. Herdrich,
                530 U.S. 211 (2000), the Supreme Court wrote that ERISA

                       does not describe fiduciaries simply as
                       administrators of the plan, or managers or
                       advisers. Instead it defines an administrator,
                       for example, as a fiduciary only to the extent
                       that he acts in such a capacity in relation to a
                       plan. In every case charging breach of
                       ERISA fiduciary duty, then, the threshold
                       question is not whether the actions of some
                       person employed to provide services under a
                       plan adversely affected a plan beneficiary’s
                       interest, but whether that person was acting
                       as a fiduciary (that is, was performing a
                       fiduciary function) when taking the action
                       subject to complaint.
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 10 of 21 Page ID #:2043




                10           BAFFORD V. NORTHROP GRUMMAN

                Id. at 225–26 (internal citation and quotation marks omitted).
                However, the defendant in Pegram was alleged to be a
                functional fiduciary, not a named fiduciary, so Pegram
                theoretically left open the question of whether the same
                “threshold question” applies when the defendant is a named
                fiduciary.

                    In Depot, 915 F.3d at 654, we analyzed the alleged
                fiduciary breach of a functional fiduciary using the Pegram
                framework. However, neither the Supreme Court nor our
                court has addressed the question of whether a named
                fiduciary also must be performing a fiduciary function in
                order to breach a fiduciary duty. See Acosta v. Brain,
                910 F.3d 502, 518 (9th Cir. 2018) (writing that although the
                threshold question is whether an employer is wearing his
                “fiduciary hat,” the court lacked “basic information such as
                whether [the defendant] was a named or functional
                fiduciary”). Nor has our circuit decided whether calculating
                benefit amounts pursuant to a pre-set formula is a fiduciary
                function, such that failing to exercise due care in the course
                of the calculation is a breach of fiduciary duty.

                    Drawing on Pegram, the First Circuit answered both
                these questions, and held that calculation of a pension benefit
                by a named fiduciary was not a fiduciary function in a case
                very similar to this one. Livick v. Gillette Co., 524 F.3d 24
                (1st Cir. 2008). In Livick, Gillette’s human resources officer
                and its online benefit estimator both overstated Livick’s
                accrued pension benefit. Id. at 27. Livick was laid off from
                Gillette and turned down another job in reliance on the
                overstatement, but Gillette then corrected the overstatement.
                Id. Livick sued Gillette under ERISA alleging a breach of
                fiduciary duty. Id. at 27–28.

                    The First Circuit began with the proposition that “[a]
                fiduciary named in an ERISA plan can undertake non-
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 11 of 21 Page ID #:2044




                             BAFFORD V. NORTHROP GRUMMAN                    11

                fiduciary duties.” Id. at 29. In arriving at that conclusion,
                the court consulted a Department of Labor interpretive
                bulletin, 29 C.F.R. § 2509.75-8 (Cmt. D-2), and the court
                found its reasoning persuasive. Livick, 524 F.3d at 29.
                According to the bulletin, “calculation of benefits, and
                preparation of reports concerning participants’ benefits are
                ministerial functions, and a person who performs purely
                ministerial functions within a framework of policies,
                interpretations, rules, practices and procedures made by
                other persons is not a fiduciary.” Id. (cleaned up).
                Accordingly, because the named fiduciary in Livick was
                performing a ministerial function, the alleged wrongs were
                not breaches of a fiduciary duty. Id. The Fourth Circuit is
                in accord with the proposition that a named fiduciary may
                perform non-fiduciary functions. Dawson-Murdock v. Nat’l
                Counseling Grp., Inc., 931 F.3d 269, 278 n.13 (4th Cir.
                2019) (citing Pegram and Livick and stating that “there is no
                liability for breach of fiduciary duty if the challenged
                conduct of the plan administrator and named fiduciary is not
                fiduciary in nature, as there can be no breach of a nonexistent
                fiduciary duty.”).

                    In Sullivan-Mestecky v. Verizon Communications Inc.,
                961 F.3d 91, 104 (2d Cir. 2020), the Second Circuit reached
                a contrary conclusion. According to the Second Circuit,
                “plan administrators ‘may perform a fiduciary function
                through ministerial agents’ . . . even ‘without converting
                those individual agents themselves into fiduciaries.’” Id.
                (quoting In re DeRogatis, 904 F.3d 174, 192 (2d Cir. 2018)).
                Thus, the Sullivan-Mestecky court permitted a plaintiff to
                maintain a suit for fiduciary breach against an employer
                based on the imputed gross negligence of a third-party
                ministerial benefits administrator. Id. Underlying the
                Second Circuit’s reasoning in Sullivan-Mestecky were two
                principles, taken from DeRogatis: (1) that entities “act as
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 12 of 21 Page ID #:2045




                12           BAFFORD V. NORTHROP GRUMMAN

                fiduciaries when they communicate with plan members and
                beneficiaries about plan benefits,” and (2) that these
                communicative duties “encompass[] communications
                conducted by issuing written plan materials like summary
                plan descriptions, as well as through members’
                individualized consultations with benefits counselors.”
                DeRogatis, 904 F.3d at 192; see also Bowerman v. Wal-Mart
                Stores, Inc., 226 F.3d 574, 591 (7th Cir. 2000). Thus, where
                a third-party ministerial benefits administrator undertakes
                these duties on a fiduciary’s behalf, the fiduciary cannot hide
                behind that delegation to escape liability for fiduciary
                breach. Sullivan-Mestecky, 961 F.3d at 104. In other words,
                if a fiduciary delegates a fiduciary function to an entity that
                normally performs a ministerial function, that entity’s
                performance of a fiduciary function can still constitute a
                breach of fiduciary duty, imputed to the delegating fiduciary.

                    Sullivan-Mestecky and other out-of-circuit precedent
                Plaintiffs cite do not apply here because Plaintiffs do not
                allege that Hewitt was “issuing written plan materials like
                summary plan descriptions,” or providing “individualized
                consultations with benefits counselors.”            DeRogatis,
                904 F.3d at 192. We agree that these activities are well-
                established fiduciary functions. The touchstone of our
                reasoning is that Hewitt’s calculation of participants’ future
                pension benefit estimates was itself not the type of
                communication with beneficiaries that is fiduciary in nature.
                Northrop’s delegation of this duty to Hewitt is not the
                operative fact that exempts Defendants from liability for a
                fiduciary breach; the operative fact is that the function being
                performed was not fiduciary in nature. Consistent with
                Pegram, Livick, and Dawson-Murdock, we hold that the
                alleged wrong must occur in connection with the
                performance of a fiduciary function to be cognizable as a
                breach of fiduciary duty. Furthermore, we agree with Livick
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 13 of 21 Page ID #:2046




                             BAFFORD V. NORTHROP GRUMMAN                    13

                in finding the Department of Labor’s interpretive bulletin,
                29 C.F.R. § 2509.75-8 (Cmt. D-2), persuasive. The
                interpretive bulletin comports with the fundamental precept
                that discretion is one of the central touchstones for a
                fiduciary role. See Ariz. State Carpenters Pension Tr. Fund
                v. Citibank, 125 F.3d 715, 722 (9th Cir. 1997). Calculating
                a benefit within the framework of a policy set by another
                entity does not involve the requisite discretion or control to
                constitute a fiduciary function. Consequently, we hold that
                Plaintiffs have not alleged that Hewitt was performing a
                fiduciary function in miscalculating retirement benefits. As
                a result, Northrop and the Committee did not breach a
                fiduciary duty by failing to ensure that Hewitt correctly
                calculated Plaintiffs’ benefits. We affirm the district court’s
                dismissal of Plaintiffs’ fiduciary duty claims against
                Northrop and the Committee.

                                              2.

                    Plaintiffs’ complaint alleges that Hewitt was a fiduciary
                because it exercised discretionary control, authority, or
                responsibility for the Plan’s administration or management.
                Specifically, Plaintiffs alleged that Hewitt “prepared
                summaries of the Northrop Plan provisions” and, “[u]pon
                information and belief,” used those summaries to calculate
                pension benefit estimates.          Consequently, Plaintiffs
                conclude, Hewitt breached its fiduciary duty by “failing to
                apply the Northrop Plan provisions in calculating
                participants’ benefits and repeatedly providing Plaintiffs and
                the Class members with inaccurate information regarding
                the amounts of their pensions.”

                    This claim fails for the same reason that Plaintiffs’ claim
                against Northrop and the Committee fails: calculation of
                pension benefits is a ministerial function that does not have
                a fiduciary duty attached to it. Thus, even if Hewitt were a
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 14 of 21 Page ID #:2047




                14           BAFFORD V. NORTHROP GRUMMAN

                functional fiduciary with respect to some of its actions, it
                would not have been acting as a fiduciary when performing
                calculations according to the Plan formula. See Acosta,
                910 F.3d at 517 (“ERISA requires that the fiduciary with two
                hats wear only one at a time, and wear the fiduciary hat when
                making fiduciary decisions.” (cleaned up)).

                                                B.

                    ERISA requires the administrator of a defined benefit
                plan to “furnish a pension benefit statement (i) at least once
                every 3 years to each participant . . . , and (ii) to a participant
                or beneficiary of the plan upon written request.” 29 U.S.C.
                § 1025(a)(1)(B). In the alternative to (i), the administrator
                may provide “notice of the availability of the pension benefit
                statement and the ways in which the participant may obtain
                such statement” at least once a year. Id. § 1025(a)(3)(A).

                    The Committee’s escape from liability on the fiduciary
                duty claim does not necessarily exonerate it from its other
                statutory obligations. In Varity Corp. v. Howe, 516 U.S. 489
                (1996), after stating that the primary function of the fiduciary
                duty is to constrain discretionary authority not covered by
                other statutory provisions (such as § 1025(a)’s requirement
                to furnish benefit statements), the Supreme Court wrote, “[i]f
                the fiduciary duty applied to nothing more than activities
                already controlled by other specific legal duties, it would
                serve no purpose.” Id. at 504.

                                                1.

                    Plaintiffs’ claim fails as to the first clause, (a)(1)(B)(i),
                because the complaint includes no allegations showing that
                the Committee failed to provide yearly notice of the
                availability of the pension benefit statement, as allowed by
                (a)(3)(A). Thus, taking Plaintiffs’ pleaded facts as true, the
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 15 of 21 Page ID #:2048




                             BAFFORD V. NORTHROP GRUMMAN                    15

                Committee could still have complied with (a)(1)(B)(i) by
                providing notice of the process for requesting a pension
                benefit statement.

                                              2.

                    Plaintiffs’ claim pursuant to the second clause,
                (a)(1)(B)(ii), presents a more difficult question. The district
                court held that Plaintiffs’ complaint failed to state a claim
                because it did not adequately allege that Plaintiffs’ requests
                for pension benefit statements were “written.” Although we
                hold that use of an online platform to request a pension
                benefit statement can satisfy the writing requirement for
                29 U.S.C. § 1025(a)(1)(B)(ii), Plaintiffs’ pleaded allegations
                in the complaint here are still insufficient because the
                complaint does not allege that the online platform request
                was “written.”

                    Thus far, no circuit has addressed whether a pension
                benefit estimate request via an online portal is sufficient to
                constitute a “written request” for purposes of § 1025(a). In
                Christensen v. Qwest Pension Plan, 462 F.3d 913 (8th Cir.
                2006), the Eighth Circuit considered whether a telephonic
                request for a pension benefit statement was a “written
                request.” Rejecting the plaintiff’s argument that his
                telephone call was an “electronic recording” akin to a
                writing under the Federal Rules of Evidence, the Eighth
                Circuit held that the plaintiff was not entitled to statutory
                penalties. Id. at 919. Because only a telephone call was at
                issue, the court did not address “whether a participant’s use
                of the e-mail alternative would be a request ‘in writing.’” Id.

                    Several district courts in the Ninth Circuit have
                considered whether online platform requests constitute
                written requests under § 1025(a), and, based on the structure
                of the statute, have ruled against plaintiffs who have argued
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 16 of 21 Page ID #:2049




                16           BAFFORD V. NORTHROP GRUMMAN

                for that construction. See, e.g., Mabry v. ConocoPhillips
                Co., No. 20-cv-00039-SLG, 2021 WL 189144, at *10–11
                (D. Alaska Jan. 19, 2021); Wilson v. Bank of Am. Pension
                Plan, No. 18-cv-07755-TSH, 2019 WL 2549044, at *3 (N.D.
                Cal. June 20, 2019). As the district court noted in Mabry,
                we “ha[ve] not addressed” this question. Mabry, 2021 WL
                189144, at *10.

                    In this case, the district court was correct to the extent
                that the bare allegation that Plaintiffs used an online platform
                to request a pension benefit estimate does not satisfy the
                “written request” requirement of § 1025(a). However, we
                also conclude that the statute does not limit adequate
                requests to only those written by hand on a piece of paper
                and conveyed in the postal system. In other words, an
                adequate electronic writing suffices.

                    Our reasoning is straightforward and relies on the
                common understanding of the word “written.” “The
                preeminent canon of statutory interpretation requires us to
                presume that the legislature says in a statute what it means
                and means in a statute what it says there. Thus, our inquiry
                begins with the statutory text, and ends there as well if the
                text is unambiguous.” Satterfield v. Simon & Schuster, Inc.,
                569 F.3d 946, 951 (9th Cir. 2009) (cleaned up).

                    Black’s Law Dictionary defines a “writing” as “[a]ny
                intentional recording of words in a visual form, whether in
                handwriting, printing, typewriting, or any other tangible
                form that may be viewed or heard with or without
                mechanical aids.” Writing, Black’s Law Dictionary (11th
                ed. 2019). We think it plainly true that a typed request for a
                pension benefit statement qualifies as a written request under
                the text of the statute.
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 17 of 21 Page ID #:2050




                            BAFFORD V. NORTHROP GRUMMAN                    17

                    We reject the notion that the subsections surrounding
                § 1025(a)(1)(B)(ii) support a different reading. The district
                court in this case—and other district courts noted above—
                looked to subsection (a)(2)(A)(iv). This subsection lists
                acceptable delivery methods for the pension benefit
                statement: “written, electronic, or other appropriate form[.]”
                The contrast between the specification that the request must
                be “written,” and the allowance for “written [or] electronic”
                statement delivery is a distinction without a difference.
                Nothing in the statute suggests that Congress intended to
                disqualify typewritten requests for pension benefit
                statements from triggering ERISA’s obligations. Moreover,
                the two subsections address entirely different subjects: the
                form of the request and the method of the statement’s
                delivery. The two subsections are therefore not analogous
                in a way that allows us to draw conclusions from the
                electronic delivery option in one of them. We therefore
                reject the contention that an online platform request for a
                pension benefit statement can never trigger a plan
                administrator’s statutory obligations pursuant to § 1025(a).
                Such a narrow construction would be inconsistent with the
                purpose of ERISA, which is “designed to promote the
                interests of employees and their beneficiaries in employee
                benefit plans.” See Shaw v. Delta Air Lines, Inc., 463 U.S.
                85, 90 (1983).

                    Plaintiffs’ complaint did not include specific allegations
                about the manner in which Plaintiffs submitted their request
                for a pension benefit statement via the online platform. If
                Plaintiffs’ complaint alleged facts which, if true, would show
                Plaintiffs’ “intentional recording of words in a visual form”
                that conveyed a request for a pension benefit statement, their
                § 1025(a)(1)(B)(ii) claim could survive. Writing, Black’s
                Law Dictionary (11th ed. 2019). The complaint does not
                specify which words—if any—Plaintiffs intentionally
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 18 of 21 Page ID #:2051




                18           BAFFORD V. NORTHROP GRUMMAN

                recorded in a visual form, so we are not able to determine
                whether those words are a sufficient request to trigger the
                statutory obligations. Because the complaint lacks such
                detail, the district court was correct to dismiss it without
                prejudice on the ground that it did not allege a written
                request.

                                               C.

                    In an alternative to their ERISA claim against Hewitt,
                Plaintiffs raise state-law professional negligence and
                negligent misrepresentation claims. The district court
                dismissed these claims on the ground that they are
                preempted by ERISA.

                    ERISA preempts state-law causes of action that “relate
                to any employee benefit plan.” Pilot Life Ins. Co. v.
                Dedeaux, 481 U.S. 41, 45 (1987) (quoting 29 U.S.C.
                § 1144(a)). “The question whether a certain state action is
                pre-empted by federal law is one of congressional intent.”
                Id. (cleaned up). The Supreme Court has “observed in the
                past that the express pre-emption provisions of ERISA are
                deliberately expansive, and designed to establish pension
                plan regulation as exclusively a federal concern.” Id. at 45–
                46 (internal quotation marks omitted). “[A] state law relates
                to a benefit plan[,] in the normal sense of the phrase, if it has
                a connection with or reference to such a plan.” Id. at 47
                (internal quotation marks and citation omitted)).

                                               1.

                    “To determine whether a law has a forbidden reference
                to ERISA plans, we ask whether (1) the law acts
                immediately and exclusively upon ERISA plans, or (2) the
                existence of ERISA plans is essential to the law’s operation.”
                Paulsen v. CNF, Inc., 559 F.3d 1061, 1082 (9th Cir. 2009)
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 19 of 21 Page ID #:2052




                             BAFFORD V. NORTHROP GRUMMAN                    19

                (cleaned up). It is well-settled that “professional negligence
                claims are based on common law negligence principles and
                California Civil Code §§ 1708 and 1714(a). These laws do
                not act ‘immediately and exclusively on ERISA plans, and
                the existence of an ERISA plan is not essential to these laws’
                operation.” Paulsen, 559 F.3d at 1082. Plaintiffs’
                professional negligence claim is not preempted on this
                ground; for the same reason, their negligent
                misrepresentation claim is not preempted.

                                              2.

                    We have “employed a ‘relationship test’ in analyzing
                ‘connection with’ preemption, under which a state law claim
                is preempted when the claim bears on an ERISA-regulated
                relationship, e.g., the relationship between plan and plan
                member, between plan and employer, between employer and
                employee.” Id. (quoting Providence Health Plan v.
                McDowell, 385 F.3d 1168, 1172 (9th Cir. 2004)). In
                Paulsen, we concluded that a professional negligence claim
                against a third-party actuary was not preempted because the
                claims did not bear on any of the three relationships
                enumerated. Id. at 1083. We wrote:

                       At most[, the claims] might interfere with a
                       relationship between the plan and its third-
                       party service provider. . . . Although a state
                       law negligence claim such as this one might
                       encroach on an ERISA-regulated relationship
                       were it made against a plan sponsor, it does
                       not encroach on any actuary-participant
                       relationship governed by ERISA when
                       asserted against a non-fiduciary actuary.

                Id. at 1083. Instead, “[t]he duty giving rise to the negligence
                claim runs from a third-party actuary, i.e., a non-fiduciary
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 20 of 21 Page ID #:2053




                20              BAFFORD V. NORTHROP GRUMMAN

                service provider, to the plan participants as intended third
                party beneficiaries of the actuary’s service contract.” Id.

                    The broad congressional purpose underlying ERISA is
                to protect the rights and interests of beneficiaries under
                employer-sponsored plans. See Varity, 516 U.S. at 497, 515.
                Because congressional intent is relevant to the preemption
                analysis, it bears noting that there is no “ERISA-related
                purpose that denial of a remedy would serve” in this
                instance. Id. at 515. Holding both that Hewitt’s calculations
                were not a fiduciary function and that state-law claims are
                preempted would deprive Plaintiffs of a remedy for the
                wrong they allege without examination of the merits of their
                claim. Broadly, this would be inconsistent with ERISA’s
                purpose.

                    The Paulsen reasoning applies with equal force here.
                Plaintiffs’ claims against Hewitt do not bear on the
                relationship between Plaintiffs and the Plan; between
                Northrop, the Committee, and the Plan; or between
                Plaintiffs, Northrop, and the Committee. 2 Consequently, the
                state-law professional negligence claim does not have a
                “connection with” an ERISA plan as the caselaw uses that
                phrase, and ERISA does not preempt the cause of action.

                     2
                       The district court concluded that “but for the Plan, Plaintiffs’
                entitlement to a pension benefit consistent with its terms and Hewitt’s
                role in calculating benefits under the Plan, Plaintiffs would have no claim
                against Hewitt. Here, unlike Paulsen, a relationship between ‘plan and
                plan member’ is directly at issue.” The district court’s reasoning is
                flawed. In this case, as in Paulsen, but for the ERISA plan, the third-
                party would not have had any role to play. Paulsen, 559 F.3d at 1065
                (“In connection with the plan spinoff, [the employer] engaged the
                actuarial services of [the third party] to value the benefit liabilities to be
                transferred to the [employer-sponsored] plan.”). Paulsen therefore does
                not meaningfully differ from the facts of this case.
Case 2:18-cv-10219-ODW-E Document 76 Filed 04/15/21 Page 21 of 21 Page ID #:2054




                            BAFFORD V. NORTHROP GRUMMAN                    21

                Similarly, the state-law negligent misrepresentation claim
                relates only to the relationship between Plaintiffs and
                Hewitt; this claim is also not preempted under the
                “connection with” prong.

                    Defendants’ briefs include attacks on the merits of the
                state-law claims. Because the district court dismissed the
                state-law claims based on ERISA preemption and did not
                address the merits, the district court should consider these
                arguments in the first instance on remand.

                                      CONCLUSION

                    Calculation of benefits pursuant to a formula is not a
                fiduciary function, so Plaintiffs failed to state a claim for
                breach of a fiduciary duty by any of the three defendants.
                Furthermore, Plaintiffs did not adequately plead that they
                submitted written requests for pension benefit statements as
                required to state a claim for violation of 29 U.S.C.
                § 1025(a)(1)(B)(ii). For these reasons, we affirm the district
                court’s dismissal of Plaintiffs’ ERISA claims. However,
                because Plaintiffs could plead facts adequate to allege they
                made written requests, we direct the district court to permit
                Plaintiffs to file an amended complaint. Finally, Plaintiffs’
                state-law     professional     negligence    and    negligent
                misrepresentation claims are not preempted by ERISA
                because they do not have a “reference to or connection with”
                an ERISA plan. We therefore vacate the district court’s
                dismissal of Plaintiffs’ state-law claims, and we remand for
                further proceedings consistent with this opinion. Each party
                shall bear its own costs on appeal.

                  AFFIRMED IN PART, VACATED IN PART, AND
                REMANDED.
